Citation Nr: 1442410	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1958 to December 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter has been previously remanded by the Board in January 2014.  

The issues of entitlement to service connection for depression and a reproductive disability, to include as secondary to the service-connected tender ischial tuberosity, right, and degenerative joint and disc disease of the lumbar spine, have been raised by the record in the Veteran's April 2014 statement, and have not yet been adjudicated by the agency of original jurisdiction (AOJ), although they are under development.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU and entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative joint and disc disease of the lumbar spine was manifested at worst by thoracolumbar forward flexion of 50 degrees and guarding severe enough to result in an abnormal gait.  





CONCLUSION OF LAW

The criteria a for an initial rating in excess of  20 percent for degenerative joint and disc disease of the lumbar spine have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

The appeal arises from the Veteran's disagreement with the initial evaluation assigned to his service-connected degenerative joint and disc disease of the lumbar spine.  Once service connection has been granted the claim has been substantiated, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as initial rating assigned for disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, to the extent possible, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that there are relevant Social Security Administration (SSA) disability records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

VA examinations were conducted in November 2008, January 2012 and February 2014.  The record does not reflect that the examinations were inadequate for purposes of rating his degenerative joint and disc disease of the lumbar spine.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted a physical examination of the Veteran, and provided findings relevant to the criteria for rating the disability, including recording the Veteran's range of motion.  Although the February 2014 examination did not adequately consider the Veteran's complaints of radicular symptoms, these symptoms
 relate to the Veteran's tender ischial tuberosity, which is remanded below, and does not prevent the Board from rating the Veteran's degenerative joint and disc disease of the lumbar spine.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Service connection for degenerative joint and disc disease of the lumbar spine was granted at 20 percent in a rating decision dated in February 2012.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine which is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Facts

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.

The November 2008 examination report noted multilevel degenerative findings in the lumbar spine.  The examiner recorded that there were no flare-ups of spinal conditions, no incapacitating episodes for the cervical or thoracolumbar regions during the past 12-month period, and no ankylosis of the cervical or thoracolumbar spine.  The Veteran's range of motion included thoracolumbar flexion of 0 to 60 degrees, with pain beginning at 50 degrees; thoracolumbar extension of 0 to 20 degrees with pain at 10 degrees; thoracolumbar bilateral lateral flexion of 0 to 10 degrees with pain beginning at 10 degrees; and thoracolumbar bilateral lateral rotation of 0 to 30 degrees with pain at 30 degrees.  

The January 2012 examination contained a diagnosis of degeneration of lumbar or lumbosacral intervertebral disc.  The Veteran reported no flare-ups.  Range of motion measurements revealed forward flexion of 50 degrees with painful motion from 30 degrees; extension of 20 degrees with painful motion at 20 degrees; right lateral flexion of 30 degrees or greater, without painful motion at 30 degrees or greater; left lateral flexion of 20 degrees with painful motion at 20 degrees; and bilateral lateral rotation of 30 degrees or greater with painful motion at 30 degrees or greater.  The Veteran did not experience additional limitation in range of motion after repetitive testing.  The Veteran's functional loss was described as less movement than normal, pain on movement, and disturbance of locomotion.  The examiner noted that the Veteran had guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in abnormal gait.  The examiner also noted moderate radicular pain of the right lower extremity.  The Veteran did not have intervertebral disc syndrome (IVDS) or incapacitating episodes.  

An August 2012 VA treatment note indicated that the Veteran's low back pain had gradually become worse.  A November 2013 treatment note indicated tingling numbness down the right leg, but noted that the Veteran's range of motion was intact, although slightly limited by pain.  

The February 2014 examination was primarily a TDIU examination, but it contained a physical examination of the Veteran's spine.  It noted a diagnosis of degenerative arthritis of the spine, and recorded that the Veteran did not report any flare-ups.  The Veteran's range of motion was 70 degrees of forward flexion without objective evidence of painful motion, 30 degrees or greater of extension without objective evidence of painful motion, 30 degrees or greater of bilateral lateral flexion without objective evidence of painful motion, and 30 degrees or greater of bilateral lateral rotation without objective evidence of painful motion.  After repetitive use, the Veteran's range of motion was recorded as 75 degrees of flexion, 30 degrees or greater of extension, 30 degrees or greater of bilateral lateral flexion, and 30 degrees or greater of bilateral lateral rotation.  The examiner wrote that the Veteran's subjective complaints during the examination appeared out of proportion to objective exam findings.  The examiner noted that the Veteran had muscle spasm and guarding of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.  The examiner also wrote that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy, and that he does not have IVDS of the thoracolumbar spine.  

Analysis

The November 2008 and January 2012 examinations both indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, which indicates that the Veteran's disability merits the 20 percent evaluation that has been assigned by the AOJ.  The January 2012 notation of guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in abnormal gait is also indicative of a 20 percent rating.  Although the August 2012 treatment note indicated that the Veteran's disability had worsened over the years, the February 2014 examination indicated 70 degrees of forward flexion, and guarding or muscle spasm that did not result in abnormal gait.  In order to merit a 40 percent rating, the Veteran would need forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's record is consistently negative for ankylosis, and has never indicated such a dramatic reduction in forward flexion of the lumbar spine.  The Veteran's forward flexion of the thoracolumbar spine has been, at worst, 50 degrees, which does not approach the 30 degrees or less required to obtain a 40 percent rating.  Although the January 2012 examination indicates that painful motion began at 30 degrees, the examination does not indicate that this pain affected the Veteran's normal movement so as to restrict functional loss to 30 degrees, as even after repetitive use there was no measurable loss in range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, there has been no demonstration of incapacitating episodes due to intervertebral disc syndrome.

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's degenerative joint and disc disease of the lumbar spine has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The Veteran's primary complaint is daily pain.  Pain is contemplated by the rating schedule as additional limitation of movement due to pain is for consideration when determining the Veteran's range of motion.  See DeLuca, supra.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  The Veteran's complaints of depression and reproductive disorder as a result of his lower back pain are in the process of being adjudicated as secondary service connection claims by the AOJ.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a separate TDIU claim has already been brought and is being remanded for additional development.  

There is no doubt to be resolved; the preponderance of the evidence is in favor of an evaluation of 20 percent and no higher for the entire period on appeal.  


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine is denied.  


REMAND

In the February 2014 VA examination, the examiner wrote that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  However, earlier in that exam the Veteran reported that his right leg feels numb.  Additionally, both of the earlier examinations and several treatment notes indicated complaints of radicular symptoms, as reflected by the Veteran's current 40 percent rating for tender ischial tuberosity.  As the Veteran reported worsening in August 2012, the adequate January 2012 examination does not offer a current reflection of the Veteran's symptoms.  Therefore, another examination should be conducted that takes into consideration the Veteran's reports of radicular symptoms.  

The February 2014 examination has also been inadequate as to the Veteran's claim for a TDIU.  The January 2014 remand instructed the examiner specifically to reconcile his or her opinion with the Veteran's contentions that pain medications used for his service-connected condition limits his ability to concentrate and walk, and his ability to perform even the simplest tasks.  The examiner wrote that, "[t]he [V]eteran's current back condition alone (to include pain meds/care by pain management) should not preclude light duty or sedentary employment," and noted that "the need for narcotic (dose and frequency) has reduced considerably (2 tabs every 4 hourly to 1 tab every 12 hourly)."  The examiner has not discussed the effect this medication, reduced though it may be, has on the Veteran's ability to function.  Therefore, the examination is not in compliance with the January 2014 remand.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).   Moreover, the issue of TDIU is inextricably intertwined with the Veteran's claim for a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx, as well as with the Veteran's claims for entitlement to service connection for depression and reproductive disability as secondary to service-connected back disability, which are currently being adjudicated by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, the Board notes that in November 2008, the Veteran was provided a notice letter that informed him of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the AOJ should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2.  Thereafter, schedule the Veteran for an examination with an appropriate medical professional who has not seen the Veteran before to determine the current nature and severity of his service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx.  The VA examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  Specifically, the VA examiner's opinion should state the extent of the impairment related to the Veteran's ischial tuberosity, including which nerves might be involved.  The examiner is advised that the Veteran has reported numbness in his right leg.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

In rendering the requested opinion, the examiner must reconcile his/her opinion with the Veteran's contentions that the pain medications used for his service-connected spine condition limits his ability to concentrate and walk, and his ability to perform even the simplest tasks.  

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

 The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities.

 All opinions offered must be based on the review of the claims file, and a complete rationale must be provided.  

3.  After completing the above development, and any other development deemed necessary, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issues on appeal were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


